Judgment, Supreme Court, New York County (Maxwell T. Wiley, J.), rendered August 2, 2006, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim regarding the imposition of a mandatory surcharge and fees is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see People v Lemos, 34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]). Concur—Tom, J.E, Mazzarelli, Williams and Sweeny, JJ.